DETAILED ACTION
This is response to Application 17/264,259 filed on 01/28/2021 in which claims 1-15 are presented for examination.

Allowable Subject Matter
Claims 2-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0289612 A1) in view of Verma et al. (US 2019/0199491 A1).

1. Regarding claims 1 and 11, Chen teaches a method and apparatus of transmitting a physical protocol data unit (PPDU) in a WLAN system (Figure 2 memory transceiver and processor, Paragraph [0084] and [0091]), comprising:
generating, by a transmission apparatus, the PPDU (Figure 3 Paragraph [0084] and [0094]); and
transmitting, by the transmission apparatus, the PPDU to a reception apparatus through a 320 MHz band having some band punctured (Paragraph [0091] 320 MHz; puncturing),
the legacy preamble is generated by applying a first phase rotation value or a second phase rotation value (Paragraph [0058] and [0059] preamble; phase rotations),
the first phase rotation value is obtained based on a third phase rotation value and a fourth phase rotation value, the third phase rotation value is a phase rotation value obtained by repeating a phase rotation value defined for an 80 MHz band in an 802.11ax system, and the fourth phase rotation value is a phase rotation value defined in units of an 80 MHz band in the 320 MHz band based on an optimal PAPR of the L-LTF (Figure 15 Paragraphs [0059] and [0134] 320 MHz; phase rotation; minimize PAPR).
Chen does not explicitly disclose wherein the PPDU comprises a legacy preamble and an extreme high throughput (EHT) field, the legacy preamble comprises a legacy-short training field (L-STF) and a legacy-long training field (L-LTF).
Figure 9 Paragraph [0080]),
It would have been obvious to a person having ordinary skill in the art before the effective fiiling date of the claimed invention to provide wherein the PPDU comprises a legacy preamble and an extreme high throughput (EHT) field, the legacy preamble comprises a legacy-short training field (L-STF) and a legacy-long training field (L-LTF) as taught by Verma in the system of Chen for packet format for use with channel puncturing see Paragraph [0078] of Verma.

2. Regarding claim 15,  Chen teaches a method of receiving a physical protocol data unit (PPDU) in a WLAN system (Figure 2 memory transceiver and processor, Paragraph [0084] and [0091]), comprising:
receiving, by a reception apparatus, the PPDU through a 320 MHz band having some band punctured from a transmission apparatus (Figure 3 Paragraphs [0084], [0091]  and [0094] 320 MHz; puncturing); and
the legacy preamble is generated by applying a first phase rotation value or a second phase rotation value (Paragraph [0058] and [0059] preamble; phase rotations),
the first phase rotation value is obtained based on a third phase rotation value and a fourth phase rotation value, the third phase rotation value is a phase rotation value obtained by repeating a phase rotation value defined for an 80 MHz band in an 802.1 1ax system, and the fourth phase rotation value is a phase rotation value defined in units of an 80 MHz band in the 320 MHz band based on an optimal PAPR of the L-Figure 15 Paragraphs [0059] and [0134] 320 MHz; phase rotation; minimize PAPR).
Chen does not explicitly disclose decoding, the PPDU, the PPDU comprises a legacy preamble and an extreme high throughput (EHT) field, the legacy preamble comprises a legacy-short training field (L-STF) and a legacy-long training field (L-LTF).
Verma teaches decoding, the PPDU, the PPDU comprises a legacy preamble and an extreme high throughput (EHT) field, the legacy preamble comprises a legacy-short training field (L-STF) and a legacy-long training field (L-LTF) (Figure 9 Paragraph [0080]),
It would have been obvious to a person having ordinary skill in the art before the effective fiiling date of the claimed invention to provide decoding, the PPDU, the PPDU comprises a legacy preamble and an extreme high throughput (EHT) field, the legacy preamble comprises a legacy-short training field (L-STF) and a legacy-long training field (L-LTF) as taught by Verma in the system of Chen for packet format for use with channel puncturing see Paragraph [0078] of Verma.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

Lee et al. (US 2016/0286551 A1)
Zheng et al. (US 2012/0051454 A1) 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466